Ridgely, Chancellor.
The High Court of Errors and Appeals have rendered a decree, that the decree of this court shall be in all things affirmed. Therefore, there can' be no inquiry into the subject matter of the decree of this court. That is now the decree of the High Court of Errors and Appeals, and if I were to alter or annul it I should reverse the judgment of that court. By what means the Court arrived at the judgment it is immaterial to inquire. The legal effect of that judgment is conclusive. That Court could not have rendered any other judgment than such as they did; for it is'only where a judgment or decree is reversed, that that court shall render or pass such judgment or decree as this court below should have rendered or passed. In Pratt and Kirtzing vs. Bredon and Kirk, the time limited for filing the accounts had expired, and there we made such an order as Mr. Rogers now moves for.
Mr. Read then prayed an appeal, which the Chancellor refused to allow but entered the prayer and the refusal.